Proceeding under CPLR article 78 instituted in the Appellate Division of the Supreme Court in the Third Judicial Department, pursuant to subdivision 4 of section 6510 of the Education Law, to review a determination of the Board of Regents revoking petitioner’s certificate to engage in the public practice of accountancy as a certified public accountant in the State of New York. Petitioner, a certified public accountant, was found guilty of all charges of unprofessional conduct, and of fraud and deceit alleged against him. Although the Public Accounting Committee on Grievances recommended that petitioner’s license be suspended, the Board of Regents voted to revoke petitioner’s license and empowered the Commissioner of Education, as chief executive officer, to execute the necessary orders to carry out the terms of its vote. The sole issue raised on this appeal is petitioner’s contention that the punishment is excessive. The record clearly establishes petitioner was involved in three incidents of bribery with Internal Revenue Service agents. On two occasions he received kickbacks. Petitioner admitted he received money from a client on the pretense it was for an agent, but he kept the money himself. The fifth charge, which is also admitted, demonstrates that petitioner intentionally overstated expenses in a tax return which he was preparing for a client. The question of punishment is primarily one for the Board of Regents. (Matter of Scire v. Board of Regents of Univ. of State of N. Y., 23 A D 2d 943.) An examination of the present record in its entirety reveals no compelling circumstance for us to disturb its action. Determination confirmed, and petition dismissed, without costs. Herlihy, P. J.,' Cooke, Sweeney, Simons and Kane, JJ., concur.